

117 S2584 IS: Helping Our Most Elderly Secure Meals Act
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2584IN THE SENATE OF THE UNITED STATESAugust 3, 2021Mr. Manchin (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to establish a competitive grant program to enable area agencies on aging and local nutrition service providers to purchase, customize, or repair vehicles with hot and cold food storage for delivering meals to older individuals through the Congregate Nutrition Program or the Home-Delivered Nutrition Program.1.Short titleThis Act may be cited as the Helping Our Most Elderly Secure Meals Act or the HOME Meals Act.2.Grants for vehicles with hot and cold food storage for meal delivery to older individualsSubpart 3 of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030g–21 et seq.) is amended by adding at the end the following:340.Grants for vehicles with hot and cold food storage for meal delivery(a)In generalThe Assistant Secretary shall award grants in accordance with subsection (c) on a competitive basis to States receiving a grant under section 331 or 336 to enable such States to provide direct funds to area agencies on aging and local nutrition service providers to purchase, customize, or repair vehicles meeting the requirement under subsection (b) to be used in delivering meals to older individuals through a nutrition project supported or eligible for support under either such section.(b)Vehicle requirementThe requirement under this subsection is that the vehicle has the capability to safely store hot food and cold food, as determined by the Assistant Secretary, while delivering meals.(c)Application and selection process(1)Applications(A)In generalA State receiving a grant under section 331 or 336 that seeks a grant under this section shall submit an application to the Assistant Secretary at such time, in such manner, and containing such information as the Assistant Secretary may reasonably require, including the demonstrations described in subparagraph (B).(B)DemonstrationsAn application under this paragraph shall contain a demonstration—(i)of how the State submitting the application will use the grant to enable nutrition projects supported or eligible for support under section 331 or 336 to enhance the delivery of services to older individuals with greatest economic need and older individuals with greatest social need; and(ii)that each such nutrition project has a program, in effect within the State on the date on which the State submits the application, to use vehicles meeting the requirement under subsection (b) to provide nutrition services supported or eligible for support under section 331 or 336.(2)SelectionThe Assistant Secretary, in selecting States meeting the requirements under paragraph (1) to receive a grant under this section, shall give preference to—(A)States with a high percentage of individuals who are 60 years of age or older;(B)States with a high rate of individuals at or below the poverty line; and(C)States with a high level of demand or unmet need for nutrition services provided by area agencies on aging or local nutrition service providers.(d)Grant amountA grant awarded under this section shall be for an amount that is equal to or less than $3,000,000.(e)Authorization of appropriationsThere is authorized to be appropriated $60,000,000 for each of fiscal years 2022 through 2026 to carry out this section..